Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 8, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  155717
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                  SC: 155717
                                                                     COA: 329961
                                                                     Kent CC: 15-000819-FH;
                                                                              15-000820-FH
  JEROME ROMEY SUEING,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 16, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals that vacated the defendant’s sentences for indecent exposure by a sexually
  delinquent person and we REMAND this case to that court, which shall hold this case in
  abeyance pending its decision in People v Arnold (On Remand) (Docket No. 325407).
  After Arnold is decided, the Court of Appeals shall reconsider this case in light of that
  decision. We further direct the Court of Appeals to consider the challenge to the
  assessment of points under Offense Variable 13, MCL 777.43, which was raised by the
  defendant but not addressed by that court during its initial review of this case. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 8, 2019
           s0305
                                                                                Clerk